Almand, Justice.
Code § 6-1001 provides: “Within 15 days from the date of the certificate of the judge, the bill of exceptions shall be filed in the office of the clerk of the court where the case was tried.” The bill of exceptions in the present case not having been filed in the clerk’s office until 17 days after the date of the certificate of the trial judge, it follows that the writ of error must be dismissed. Seaboard Airline Ry. v. Wheat, 117 Ga. 751 (45 S. E. 77); DeLaPerriere v. Williams, 178 Ga. 274 (172 S. E. 919).

Writ of error dismissed.


All the Justices concur.